Citation Nr: 0700165	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Eligibility for vocational rehabilitation and employment 
services, specifically, lapidary equipment through 
independent living services.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision finding the 
veteran ineligible for vocational rehabilitation and 
employment services, specifically, lapidary equipment through 
independent living services.  The veteran filed a notice of 
disagreement (NOD) in April 2005 and the RO issued a 
statement of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9) in June 2005.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran initially requested a hearing before the Board in 
Washington, D.C. and one was scheduled for February 2007.  
However, in a November 2006 letter, the veteran requested, 
instead, a hearing before a Veterans Law Judge at a local VA 
office (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board). Since the RO 
schedules the veteran for Travel Board hearings, a remand of 
the claim on appeal to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his November 2006 request. The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


